Citation Nr: 1760651	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an eye disability, claimed as vision problems.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to December 2012.  He was awarded a Combat Action Ribbon, among other decorations, and served in Afghanistan.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence does not reflect that the Veteran has a current eye disability, claimed as vision problems, related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral eye disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 4.9 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts blurred vision and a decrease in visual acuity began in service; he contends that his in-service duties as a designated marksman affected his vision due to frequent use of thermal and night vision optics and exposure to sand storms.  In addition, service records note treatment for an external hordeolum (sty) on the left upper eyelid.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Initially, the Board notes the Veteran has been diagnosed with bilateral eye astigmatism since service that required glasses for distance vision.  However, refractive errors of the eye are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Refractive errors are due to anomalies in the shape and conformation of the eye structures, are generally of congenital or developmental origin, and include astigmatism.  VA's Adjudication Manual (M21-1), Part III, Subpart iv. 4.B.1.c-d (accessed December 5, 2017).  

Service treatment records show the Veteran entered active service with visual acuity of 20/20, bilaterally.  In July 2009, he was treated for a left upper eyelid external hordeolum.  At an October 2012 separation medical screening, visual acuity was noted to be 20/30, bilaterally, and the Veteran indicated in a separation report of medical history that right eye vision was occasionally blurry for minutes at a time.

Upon review of the record the Board finds that the preponderance of the evidence is against the claim.  As noted, the Veteran's refractive error, diagnosed as bilateral astigmatism, is not a disability for which service connection can be established.  See M21-1, Part III, Subpart iv. 4.B.1.c-d (accessed December 5, 2017).  Moreover, the February 2013 VA examiner noted the Veteran's reports of blurred vision in the right eye but declined to diagnose any eye disability other than the in-service left upper eyelid external hordeolum and found no evidence of any signs or residuals of left upper eyelid external hordeolum.  

The Board notes that there is no competent evidence of any additional eye disability since separation from service.  Rather, the evidence of record indicates the Veteran's eye disabilities since service have solely encompassed refractive errors.  Notably, the February 2013 examiner reviewed the Veteran's claims file and provided an examination of the Veteran but did not find the Veteran met the diagnostic criteria for any other bilateral eye disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding it unnecessary to address the remaining elements of a claim for service connection in the absence of proof of present disability upon which service connection may be granted).  While the Veteran is competent to attest to observable symptomatology, such as blurred vision, absent medical training he is not competent to diagnose an eye disability or offer an opinion on the etiology of an eye disability as such is a complex medical determination.  The VA examiner took the Veteran's lay statements into account when determining the presence of eye disabilities.  

As such, service connection for a bilateral eye disability must be denied.
ORDER

Service connection for an eye disability is denied.


REMAND

While further delay is regrettable, additional development is warranted before the claim of entitlement to service connection for bilateral hearing loss may be decided.  

Initially, remand is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  Specifically, the Veteran testified in November 2016 that his VA audiologist referred him for auditory branch and response test (ABR) after his October 2016 audiometry testing results reported a diagnosis of right ear hearing loss, but found left ear hearing loss to be within normal limits.  The Veteran's representative submitted an internet article on ABR that indicated the test was used to evaluate hearing and neurologic integrity.  Further VA treatment records associated with the file note a referral for ABR in October 2016.  As the record does not include the Veteran's VA treatment records since October 2016, and the records appear to be relevant to his appeal, updated VA treatment records must be associated with the claims file.  38 U.S.C. § 5103A(c).

Further, an additional medical opinion is required to address all relevant evidence of record.  In that regard, the Board notes that a February 2013 VA examiner was unable to obtain valid audiometric test results and therefore did not provide a medical opinion in response to the claim.  Since that time, an October 2016 VA audiological evaluation reported the Veteran had mild sensorineural hearing loss in the right ear and the Veteran's November 2016 testimony provided further detail on the nature of his in-service and post-service noise exposure; indicating that he experienced loud noise during combat in Afghanistan due to gunfire, improvised explosive devices, and other explosions, that he did not experience any occupational noise exposure, and used hearing protection when mowing his lawn.  Based on the above, the Board finds an additional medical opinion is warranted to address the additional medical evidence in support of the Veteran's claim

Accordingly, the case is REMANDED for the following actions:

1.	Obtain updated VA treatment records dating since October 2016.

2.	After completing any records development, the claims file should then be sent to an examiner to ascertain the nature and etiology of the Veteran's claimed bilateral hearing loss.  The claims file must be reviewed by the examiner.  

Following a review of the claims file and examination of the Veteran, the examiner is directed to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that claimed bilateral hearing loss began in service, was caused by service, or is otherwise related to service.  Significant noise exposure during service is conceded in this case as the Veteran served as an Infantryman in combat.  

A rationale must be provided for any opinion expressed.  

3.	After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


